DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 1/15/2021. The allowed claims are 1-13, 15-18. The closest prior art of record is US Patent Application Publication 2015/0054460 to Epstein in view of, US Patent Application Publication 2013/0069592 to Bouman, US Patent Application Publication 2015/0217654 to Woo and US Patent Application Publication 2017/0274778 to van Boheemen.
The following is an examiner’s statement of reasons for allowance: The above named prior art of record does not teach or suggest each electric charging device/charging pillar has a heat exchanger for cooling a power electronics where the cooler circulates cooling medium through the heat exchangers in the charging pillars and the  and heat exchangers in the power supplies. Although the prior art of Epstein discloses the general structure of the claim and Bouman discloses that two or more charging pillars may be present and Woo  additionally discloses that a vehicle charging device may have a heat exchanger for cooling heat generated by the flow of electric energy in cooling conduit 102, Woo does not disclose that the charging pillar has a heat exchanger that cools power electronics  that is cooled by a cooling medium cooled by the same cooler as the power supply. While van Boheemen discloses an electric chagrining device for a vehicle that has a heat sink (561) for power electronics van Boheemen does not disclose that the power electronics heat sink is connected to a cooling medium circuit that cools a power supply or a charging pillar that is irremovably connectable to vehicle as required by the independent claims since the charging device of van Boheemen is wireless. Therefore when viewed as a whole the present claims with at least two charging devices, at least two power supplies and a heat exchanger for cooling power electronics in each of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763